Citation Nr: 0839466	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955 and from September 1959 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
denied service connection for a skin disorder (dermatitis).  
An April 2005 RO decision (issued in a supplemental statement 
of the case) denied service connection for a skin disorder, 
to include as due to Agent Orange exposure.  In March 2007, 
the veteran testified at a Travel Board hearing at the RO.  
In August 2007, the Board remanded this appeal for further 
development.  

The Board notes that in a May 2004 decision, the RO reopened 
and denied the veteran's claim for service connection for a 
skin disorder on a de novo basis.  The Board observes, 
however, that while service connection for a skin disorder 
was previously denied in the January 2004 RO decision as 
noted above, that denial was not final.  In fact, in July 
2004, the veteran filed a timely notice of disagreement as to 
the January 2004 (as well as the May 2004) denial of service 
connection for a skin disorder.  See 38 C.F.R. § 20.201, 
20.302.  Therefore, the Board notes that the January 2004 RO 
decision was not final and that the veteran's claim for 
service connection for a skin disorder has been pending since 
that time.  


FINDING OF FACT

Any skin problems during service were acute and transitory 
and resolved without residual disability.  The veteran's 
current skin disorder began many years after service and was 
not caused by any incident of service including Agent Orange 
exposure.  



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2003, a rating 
decision in January 2004, a rating decision in May 2004, a 
statement of the case in September 2004, a supplemental 
statement of the case in April 2005, and correspondence in 
October 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes chloracne or other acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda, if manifest to a compensable degree within one year 
after the veteran's last herbicide exposure in Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has a skin disorder that is 
related to service, to include as due to Agent Orange 
exposure in Vietnam.  

As noted above, the veteran had active service from September 
1953 to September 1955 and from September 1959 to March 1978.  
A May 2003 response from the National Personnel Records 
Center indicated that he served in Vietnam from October 1967 
to November 1968.  

The veteran's available service medical records for his first 
period of service from September 1953 to September 1955 show 
no complaints, findings, or diagnoses of any skin disorders. 

His service medical records for his second period of service 
from September 1959 to March 1978 indicate that he was 
treated for a possible skin problem on one occasion in 
October 1971.  A May 1970 treatment entry noted, as to 
allergies, that the veteran was allergic to Cortisone and 
that an injection resulted in gastrointestinal symptoms and 
hives.  There was no reference to any current skin problems 
at that time.  An October 1971 treatment entry indicated that 
the veteran reported that he injured his left finger with a 
screw driver and that it was presently inflamed and tender.  
The examiner reported that there was early cellulitis at the 
base of the left index finger.  It was noted that the veteran 
was given medication and a tetanus shot.  A September 1977 
treatment report noted that the veteran was allergic to 
Cortisone shots which gave him a rash.  There was no 
reference to any skin disorders at that time.  The May 1977 
objective separation examination report included a notation 
that the veteran's skin and lymphatics were normal.  An 
actual chronic skin disorder was not diagnosed during the 
veteran's periods of service.  

The first post-service evidence of record of any possible 
skin disorder is in July 2003, decades after the veteran's 
separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

A July 2003 treatment entry from Amarillo Dermatology, P.A., 
noted that the veteran was seen for a rash on his upper body 
and for moles.  It was also reported that he had lesions on 
his back.  The veteran indicated that he also had a rash on 
his arms and back that involved red bumps, but that it was 
not present at that time.  The diagnoses were seborrheic 
keratoses, actinic keratosis, and possible eczema.  

An April 2004 VA nursing interview note indicated that the 
veteran reported that he had a history of a rash on his 
hands, forearms, back, and neck.  The veteran stated that he 
had the rash on and off for thirty years.  No diagnoses were 
provided at that time.  An April 2004 VA treatment report 
noted that the veteran complained of an intermittent rash to 
his left arm and shoulders.  It was reported that there was 
no evidence of a rash at that time.  The assessment included 
patient's report of a rash.  The examiner indicated that the 
veteran was encouraged to make a walk-in appointment if the 
rash appeared again and that then a determination would be 
made if he needed a dermatological appointment.  

An April 2008 VA dermatological examination report noted that 
the veteran reported that he had not been diagnosed with 
chloracne, multiple myeloma, porphyria cutanea tarda, or 
soft-tissue sarcoma.  He stated that he had been diagnosed 
with skin cancer, but that he was unsure of what type of 
cancer.  He indicated that lesions were removed from the 
bridge of his nose, cheek, and chin in approximately the 
early 1990s and that he completed radiation of those areas at 
that same time.  He reported that he had several moles 
removed in the 1990s.  The veteran stated that the skin 
condition that he was claiming, dermatitis, had its onset in 
1969 or 1970 after he returned from Vietnam.  The veteran 
noted that he was not seen for the condition while on active 
duty and that his symptoms at the time of onset included a 
rash that lasted for one to two days on his hands and arms.  
He reported that his first treatment for the claimed skin 
condition was approximately ten years earlier.  He indicated 
that a doctor sent him to a dermatologist at that time and 
that he was given a skin cream that was not effective.  The 
veteran related that he was also seen for his skin condition 
in 2004 and that the cream he was provided with at that time 
was not effective either.  

The veteran reported that he had intermittent rashes and 
itching, that he would apply Benadryl topically several times 
weekly, and that he would take three to four Benadryl 
capsules several times weekly.  He stated that he took the 
capsules during the previous March to November.  He stated 
that the rash had become more prevalent starting in February 
of the present year and that he would buy the Benadryl over-
the-counter.  He indicated that he presently had near 
constant itching on the back of both of his arms as well as 
the back of his head, neck, and shoulders.  The veteran also 
stated that he had "rough areas" on the back of his arms, 
back of his hands, and the back of his head and shoulders.  
It was noted that the veteran indicated that he had received 
treatment in the past twelve months for dermatitis.  

The examiner indicated that no rash was seen at that time.  
As to an assessment, the examiner indicated that the veteran 
had a history of a rash for several years and that he stated 
that it was characterized by itching and some pustular type 
lesions.  It was noted that the rash could come on at anytime 
and that it would fade away periodically.  

The diagnoses were no evidence of chloracne, multiple 
myeloma, porphyria cutanea tarda, or soft-tissue sarcoma; 
multiple nevi; healed scars to the nose and cheek, status 
post skin lesion excision; probable psoriasis of the scalp; 
and no evidence of a rash at the time of the examination.  
The examiner indicated that the veteran's service medical 
records, VA treatment records, and private treatment records 
were reviewed.  As to the service medical records, the 
examiner reported that there was no evidence of treatment for 
any type of skin condition and no evidence of abnormal skin 
related findings with any of the veteran's physicals while on 
active duty, including his discharge physical.  It was also 
noted that there were no such problems noted on the veteran's 
histories completed with his physical examinations during his 
periods of service.  As to private treatment records, it was 
reported that there was treatment documentation in July 2003 
from Amarillo Dermatology for possible eczema with no rash 
noted on the examination.  As to VA treatment records, the 
examiner noted that an April 2004 treatment entry indicated 
that a dermatology consult was ordered in conjunction with an 
examination with no abnormal findings.  It was noted that 
there was no documentation of a rash.  The examiner 
indicated, as to the etiology of the veteran's skin disorder, 
that he could not "resolve [that] issue without resort to 
mere speculation."  The examiner commented that "there 
[was] no documentation of [an] actual rash by any medical 
professional including two dermatologists."  The examiner 
remarked that none of the presumptive skin conditions related 
to in-service Vietnam service were found on the examination 
and that there was no evidence of treatment for any diagnosed 
skin condition while in service or within one year of 
discharge.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that an April 2004 VA nursing interview 
note indicated that the veteran reported that he had a 
history of a rash on his hands, forearms, back, and neck, 
that occurred on and off for thirty years.  At the April 2008 
VA dermatological examination, the veteran stated that the 
skin condition that he was claiming, dermatitis, had its 
onset in 1969 or 1970 after he returned from Vietnam.  The 
Board observes, however, that such statements were nothing 
more than a recitation of the veteran's belief.  As such, 
they are not probative in linking any present skin disorder 
with his periods of service, to include any Agent Orange 
exposure in Vietnam.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

Additionally, although exposure to Agent Orange is conceded 
due to the veteran's service in Vietnam, his current skin 
disorder is not among the diseases listed as presumptively 
associated with Agent Orange exposure.  In fact, the April 
2008 VA dermatological examination report specifically 
indicated that the veteran did not have chloracne, multiple 
myeloma, porphyria cutanea tarda, or soft-tissue sarcoma.  
Thus, the veteran is not entitled to service connection on a 
presumptive basis due to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  The veteran may, nonetheless, establish service 
connection if the evidence shows that his skin disorder was, 
in fact, caused by exposure to Agent Orange or some other 
incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. 
Cir. 1994).  

The Board notes that the evidence as a whole provides no 
continuity of symptomatology of any skin disorder since the 
veteran's periods of service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder 
otherwise adequately medically linked to an incident of 
service.  There is no indication from a medical source that 
any skin problems during the veteran's periods of service may 
be reasonably associated with his current skin disorder many 
years later.  The medical evidence does not suggest that the 
veteran's current skin disorder is related to his periods of 
service, including Agent Orange exposure.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that his skin disorder began years 
after his periods of service, without relationship to any 
periods service, to include any Agent Orange exposure.  

The veteran has alleged in statements and testimony that his 
current skin disorder had its onset during his periods of 
service.  As a layperson, however, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any skin problems during service were acute and 
transitory and resolved without residual disability, and that 
the current claimed skin disorder began many years after the 
veteran's periods of service and was not caused by any 
incident of service, including Agent Orange exposure.  The 
Board concludes that a skin disorder was not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


